DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application: 16/463300 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Kanatzidis (US Pat.: 6312617).  Kanatzidis describes a method of making:

    PNG
    media_image1.png
    32
    406
    media_image1.png
    Greyscale
(abstract).
In this reference, A stands for an alkali, M can include Pb or tin and M’ can include bismuth (col. 2, lines 39-47).  As to the process of making the product, Kanatzidis explains that the ingredients are mixed (col. 3, lines 60-63) and then heated to 800 degrees C (col. 3, lines 64-66).  Following this, the product is then crushed to a powder (col. 3, line 68) and then reheated to 800 degrees C (col. 3, lines 2-5).  This second heating step can be considered a sintering step.  
As to the valence feature, Kanatzidis explains that the compound can be made into an n-type conductor where one atom is replaced by another atom having more valence electrons 
As to the face-centered cubic crystal lattice feature, Kanatzidi shows a face-centered cubic crystal lattice structure (see Figure) because it shows atoms both at the corners of the unit cell, but also atoms in the center.
	Kanatzidis does not describe that their material includes an alkali, represented by M is filled in at least some of the vacant sites excluding the sites filled with Sn, Bi, Se and Te, that the Se is filled in an anion site, that Sn and Bi are filled in the cation sites.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

February 28, 2022